
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.8.4


November 18, 2009

Mr. Philip O. Strawbridge
2403 SE 5th Terrace
Lees Summit, Mo. 64063

Dear Philip:

        This letter memorializes the agreement we have reached with you
regarding your separation from EnergySolutions (the "Company").

1.Termination of Employment. Your employment as Chief Financial Officer will
terminate effective December 31, 2009, pursuant to Section 6(d) of the Executive
Employment and Non-Competition Agreement dated March 23, 2006, as amended by the
First Amendment to that Agreement, dated October 17, 2007, as further amended by
the Second Amendment to that Agreement, dated October 30, 2007, and as further
amended by the Third Amendment to that Agreement, dated March 3, 2008
(collectively the "Agreement"). Except as modified by the express terms of this
letter agreement, all terms and provisions of the Agreement which survive the
termination thereof shall continue to apply.

2.Termination Payments and Benefits. The Company shall pay you the termination
benefits described in Section 7 (a) of the Agreement.

3.PTO. Upon termination of your employment, the Company will, in accordance with
its current policies and applicable law, pay you for all unused PTO you accrued
through December 31, 2009.

4.BNGA Supplemental Executive Retirement Plan (SERP). The Company will
contribute $580,000 to an annuity designated by you before December 31, 2009.
This is the estimated accrued amount in the SERP at the end of 2009. The Company
will be responsible for all taxes to be paid by you in accordance with the SERP.

5.Laptop and Cell Phone. The Company has agreed that you may retain possession
of the laptop and cellular phone/blackberry device currently issued to you. On
or before January 15, 2010, you agree to meet with a member of the Company's IT
department to have the laptop "cleaned" and purged of any Company confidential
information and files, and to transfer to your name, or cancel if necessary, the
cellular account.

6.Vesting of Options and Restricted Stock Awards. In consideration of your
agreement to provide to your successor Chief Financial Officer such assistance
as the Company reasonably requests to facilitate an effective and efficient
transition of your duties to your successor, the Company agrees, which agreement
has been authorized by the Compensation Committee of the Board of Directors of
the Company, that all options and restricted stock awards granted to you at any
time, notwithstanding any provisions thereof to the contrary, shall (i) vest and
become exercisable effective as of the dates such options and restricted stock
awards would have vested according to their terms, and (ii) continue to be
exercisable according to their terms as if your employment with the Company had
continued through the full term of such options and restricted stock awards.

7.Noncompete; Nondisclosure; Nonsolicitation; Nondisparagement. You acknowledge
and agree that nothing in this letter agreement shall modify your obligations
under Sections 8 and 9 of the Agreement.

8.General Release. Pursuant to the provisions of Section 7(a) of the Agreement,
you agree that in consideration of the payments and benefits described herein,
the receipt and sufficiency of which you hereby acknowledge, on your own behalf,
and on behalf of your heirs and assigns, and all persons claiming under you,
that effective as of the Termination Date you hereby fully and forever
unconditionally release and discharge EnergySolutions, Inc., all of its
affiliated and related corporations and companies, their predecessors,
successors and assigns, together with their

--------------------------------------------------------------------------------



divisions and departments, and all past or present officers, directors,
employees, insurers and agents of any of them (hereinafter referred to
collectively as "Releasees"), of and from, and you covenant not to sue or assert
against Releasees, for any purpose, all claims, administrative complaints,
demands, actions and causes of action, of every kind and nature whatsoever,
whether at law or in equity, and both negligent and intentional, arising from or
in any way related to your employment by the Company, based in whole or in part
upon any act or omission occurring on or before the date of this general
release, without regard to your present actual knowledge of the act or omission,
which you may now have, or which you, or any person acting on your behalf may at
any future time have or claim to have, including specifically, but not by way of
limitation, matters which may arise at common law or under federal, state or
local laws, such as the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the National Labor Relations Act, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Older Workers
Protection Act, the Rehabilitation Act of 1973, the Americans With Disabilities
Act, and the Equal Pay Act. You warrant that you have not assigned or
transferred any right or claim described in this general release. You expressly
assume all risk that the facts and law concerning this general release may be
other than as presently known to you. You acknowledge that, in signing this
general release, you are not relying on any information provided to you by
Releasees or upon Releasees to provide information not known to you.

The Company also hereby releases you from any claims that it has or may have
against you, if these claims arise out of actions which were taken by you in
good faith and in the manner that you reasonably believed to be in the best
interest of the Company, and in the case of a criminal proceeding, that you had
no reasonable cause to believe that your conduct was unlawful. If the Company
brings litigation or arbitration against you for any matter which you are not
hereby released, you shall be entitled to recover from the Company your attorney
fees and costs if you are the prevailing party. In the event you are named as a
defendant in any litigation, arbitration or other proceeding involving the
Company where you are required to defend yourself with respect to events which
relate to or occurred during your employment with the Company, the Company shall
be responsible for providing a defense to, and indemnify you to the same extent
and under the same conditions as if you were still an officer of the Company.
Also if you have to bring an action, litigation, arbitration or proceeding to
enforce this agreement, then you shall be entitled to all reasonable attorney's
fees and costs incurred if you are the prevailing party in the matter.

9.Waiver of Review Period. You acknowledge that you execute this letter
agreement voluntarily, without coercion or duress, intending to be legally
bound. You further acknowledge that the Company provided you with a copy of this
letter agreement for your review and consideration on November 10, 2009, and
advised you that you have twenty-one (21) days in which to consider and review
this letter agreement prior to signing it, and that you have knowingly waived
that twenty-one (21) day review period prior to your execution of this letter
agreement. You further acknowledge that for a period of seven (7) days following
the execution of this letter agreement, you may revoke this agreement by
providing notice of such revocation to the Company. You agree that any such
notice shall be given to EnergySolutions, Inc., Attn. Val John Christensen, 423,
West 300 South, Salt Lake City, Utah 84101. Such notice, if given, must be
actually received by the Company (7) days following your execution of this
letter agreement. You agree that if you exercise your revocation right, the
respective rights and obligations of the parties to this agreement will be
automatically void and you will immediately pay to the Company, upon demand, any
and all payments made by the Company to you under this letter agreement.

10.Remedies. In addition to any other legal or equitable remedies the Company
may have, all unpaid payments and benefits described in this agreement shall be
immediately canceled, terminated and forfeited in their entirety in the event
you violate any of the provisions hereof.

2

--------------------------------------------------------------------------------



11.Governing Law. The laws of the State of Utah shall govern this agreement.
This is the entire agreement between the parties. No other promises or
agreements have been made to you except as stated in this agreement. This
agreement may not be changed or modified except by a written document signed by
the parties.

        Please signify your agreement with the foregoing by signing both
original letters where indicated below and returning one original to me.

Sincerely,

Val John Christensen
President


ACCEPTED AND AGREED
this 19 day of November, 2009.
 
 
 
 
/s/ PHILIP O. STRAWBRIDGE


--------------------------------------------------------------------------------

Philip O. Strawbridge
 
 
 
 

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8.4

